DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions and Claim Status
	Applicants’ amendments and arguments filed 2/25/22 are acknowledged. Although applicants (page 4 section I of the reply 2/25/22) refer to an amendment to claim 27 there is no claim 27.
The affidavit under 37 CFR 1.130(a) filed on 2/25/22 is sufficient to overcome the rejection of claims under 102 based on Kim and Kim et al. Any other rejection or objection that is not addressed below is withdrawn based on the amendments.
Previously, Group 1 was elected.
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/20/21.
Claim 4 has been canceled.
Claims 1-3 and 5-12 are being examined.

Priority
	This application has PRO 62/661,254 04/23/2018.

Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Instant claim  3 refers to SEQ ID NO:1. Applicants have argued (10/15/19) that no sequence listing is required since a tripeptide is recited. The exact identity of the tripeptide is unclear since the specification appears to provide contradictory information. The last sentence of section 0019 of the specification refers to ‘the aspartic acid (D) of the present synthetic peptide’. However, at another location the recitation of the peptide does not include an aspartic acid (section 0006) and the use of ‘D’ is apparently used to identify the configuration of the arginine residue. Since the specification provides contradictory information about SEQ ID NO: 1 the scope of the claim is unclear.
	Although unclear, SEQ ID NO: 1 has been interpreted consistent with section 0006 of the specification. The peptide claimed has been interpreted as being 101 compliant since there is no evidence that such peptide (or a polypeptide comprising such peptide) exists in nature.

Response to Arguments - 112
2/25/22 have been fully considered but they are not persuasive with respect to the rejection set forth above.
Applicants do not appear to provide any arguments with respect to the 112 rejection of claim 3 (see page 5 of the reply 2/25/22). Although claim 1 has been amended, claim 3 has not been amended

Claim Rejections - 35 USC § 102
Claims were previously rejected based on the reference cited below. Since the claims have been amended the rejection is updated to correspond to the instant claims.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5 and 8-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Szeto et al. (US 2014/0093897; ‘Szeto’).
	Szeto teach the peptide Phe-D-Arg-Phe-Lys-NH2 (identified as SS-20) (section 0008). Szeto teach the peptide in a composition at 100 micromolar (section 0421).
	In relation to claims 1-2, Szeto teach the peptide Phe-D-Arg-Phe-Lys-NH2 (identified as SS-20) (section 0008). Instant claim 1 recites ‘comprises’ formula I. The peptide of Szeto Phe-D-nd Phe and the Lys are linked by an amide bond (a secondary amide). Thus the peptide of Szeto comprises Phe-D-Arg-Phe-Amide. Further, the peptide of Szeto includes a functional group (for example the side chain of lysine) as in claim 2.
	In relation to claims 5 and 8-12, Szeto teach the peptide in a composition at 100 micromolar (section 0421). Claim 5 and dependent claims are product claims (not method claims) and the compositions of Szeto would be suitable for the intended use.

Response to Arguments - 102
Applicant's arguments filed 2/25/22 have been fully considered but they are not persuasive with respect to the rejection set forth above.
Although applicants argue that the Phe of Szeto does not have an amide group and instead has a peptide bond, instant claim 1 recites ‘comprising’ formula I which is open-ended language (see MPEP 2111.03). Encyclopedia Britannica amino acid entry (retrieved from https://www.britannica.com/science/amino-acid/Amino-acid-reactions#ref997074 on 3/23/22, 6 pages) expressly teach that amino acids are linked via an amide (2nd paragraph on page 1). The peptide of Szeto Phe-D-Arg-Phe-Lys-NH2 is such that the 2nd Phe and the Lys are linked by an amide bond (a secondary amide). Thus the peptide of Szeto comprises Phe-D-Arg-Phe-Amide.
Although applicants argue about claim 2, claim 2 expressly states ‘group is added’. Such claim does not state where exactly the group is added.

Claim Rejections - 35 USC § 103
Claims were previously rejected based on the references cited below. Since the claims have been amended the rejection is updated to correspond to the instant claims.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5-6 and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Szeto et al. (US 2014/0093897; ‘Szeto’).
	Szeto teach the peptide Phe-D-Arg-Phe-Lys-NH2 (identified as SS-20) (section 0008). Szeto teach the peptide in a composition at 100 micromolar (section 0421).
	Szeto does not teach in a specific example the limitations of claim 6.
	Szeto suggest the peptides in compositions with a carrier where the carrier is saline (section 0281). Szeto suggest various amounts of the peptide (section 0297).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Szeto based on the specific suggestions of Szeto. Since Szeto suggest the peptides in compositions with a carrier where the carrier is saline (section 0281) and teach a specific peptide (SS-20) with specific properties (sections 0008, 0126, 0127 and 0128) 
	In relation to claims 1-2, Szeto teach the peptide Phe-D-Arg-Phe-Lys-NH2 (identified as SS-20) (section 0008). Instant claim 1 recites ‘comprises’ formula I. The peptide of Szeto Phe-D-Arg-Phe-Lys-NH2 is such that the 2nd Phe and the Lys are linked by an amide bond (a secondary amide). Thus the peptide of Szeto comprises Phe-D-Arg-Phe-Amide. Further, the peptide of Szeto includes a functional group (for example the side chain of lysine) as in claim 2.
	In relation to claims 5 and 8-12, Szeto teach the peptide in a composition at 100 micromolar (section 0421). Claim 5 and dependent claims are product claims (not method claims) and the compositions of Szeto would be suitable for the intended use.
	In relation to claim 6, Szeto suggest the peptides in compositions with a carrier where the carrier is saline (section 0281).

Claims 1-2 and 5-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Szeto et al. (US 2014/0093897; ‘Szeto’) in view of Pert et al. (US 2007/0111938; ‘Pert’).
	Szeto teach the peptide Phe-D-Arg-Phe-Lys-NH2 (identified as SS-20) (section 0008). Szeto teach the peptide in a composition at 100 micromolar (section 0421).
	Szeto does not teach in a specific example the limitations of claim 6 or claim 7.
	Szeto suggest the peptides in compositions with a carrier where the carrier is saline (section 0281). Szeto suggest various amounts of the peptide (section 0297). Szeto recognizes the inclusion of agents for the adjustment of tonicity (section 0282).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Szeto based on the specific suggestions of Szeto. Since Szeto suggest the peptides in compositions with a carrier where the carrier is saline (section 0281) and teach a specific peptide (SS-20) with specific properties (sections 0008, 0126, 0127 and 0128) one would have been motivated to prepare the peptide in a saline solution. Further, since Szeto recognizes the inclusion of agents for the adjustment of tonicity (section 0282) and Pert teach compositions for improving the properties of peptides (abstract) and specifically teach the inclusion of potassium chloride as a tonicity agent (section 0035) one would have been motivated to include potassium chloride in the composition. One would have had a reasonable expectation of success because the methods of making and combining components was known (sections 0258 and 0281-0284).
	In relation to claims 1-2, Szeto teach the peptide Phe-D-Arg-Phe-Lys-NH2 (identified as SS-20) (section 0008). Instant claim 1 recites ‘comprises’ formula I. The peptide of Szeto Phe-D-Arg-Phe-Lys-NH2 is such that the 2nd Phe and the Lys are linked by an amide bond (a secondary amide). Thus the peptide of Szeto comprises Phe-D-Arg-Phe-Amide. Further, the peptide of Szeto includes a functional group (for example the side chain of lysine) as in claim 2.
	In relation to claims 5 and 8-12, Szeto teach the peptide in a composition at 100 micromolar (section 0421). Claim 5 and dependent claims are product claims (not method claims) and the compositions of Szeto would be suitable for the intended use.
	In relation to claim 6, Szeto suggest the peptides in compositions with a carrier where the carrier is saline (section 0281).


Response to Arguments - 103
Applicant's arguments filed 2/25/22 have been fully considered but they are not persuasive with respect to the rejections set forth above.
Although applicants argue about the deficiency of Szeto which relates to an amide group, instant claim 1 recites ‘comprising’ formula I which is open-ended language (see MPEP 2111.03). Encyclopedia Britannica amino acid entry (retrieved from https://www.britannica.com/science/amino-acid/Amino-acid-reactions#ref997074 on 3/23/22, 6 pages) expressly teach that amino acids are linked via an amide (2nd paragraph on page 1). The peptide of Szeto Phe-D-Arg-Phe-Lys-NH2 is such that the 2nd Phe and the Lys are linked by an amide bond (a secondary amide). Thus the peptide of Szeto comprises Phe-D-Arg-Phe-Amide.
Although applicants argue about no rationale to remove the Lys of the peptide of Szeto, instant claim 1 recites ‘comprising’ formula I which is open-ended language (see MPEP 2111.03).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059. The examiner can normally be reached M - F 6:30 - 2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658